DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hardell (US 20140307889)
Yan et al. (US 20190195826)
He et al. (CN 107272482 – Cited IDS)
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a specific noise reduction system comprising: 
	a plurality of capacitors mounted on a substrate; 

	an actuator mounted on the substrate and used to generate vibrations; 
	a controller mounted on the substrate and electrically coupled to the noise sensor and the actuator, the controller used to obtain the noise signal collected by the noise 10sensor and generate a control signal according to the noise signal to the actuator to control the actuator to generate vibrations having a same frequency and opposite phase as the noise signal to cancel out the vibrations generated by the plurality of capacitors and the vibrations of the substrate.
	Furthermore the above limitations in combination with the rest of the disclosed limitations cause the claim distinguishing from the prior art.
Regarding independent claim 6: this claim is the corresponding electronic device comprising the active noise reduction system of claim 1. Therefore, this claim will be allowed under the same reasons that applied to claim 1.
Regarding independent claim 11: this claim is the corresponding method that executed by the active noise reduction system of claim 1. Therefore, this claim will be allowed under the same reasons that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654